Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 27 April 2022.  Claims 4-5, 13, 19-22 have been canceled.  Claims 1-3, 6-12, 14-18 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 10-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert et al. (US 2015/0134322 A1) in view of Kotler et al. (US 2013/0019172 A1).

Claim 1. Cuthbert discloses a content input method, comprising:
displaying an input box and a speech input control in response to a display event of the input box, wherein there is a preset correspondence between the input box and the speech input control, wherein the input box is a first interface element via which a user enters content, wherein the speech input control is a second interface element which is selectable by the user for triggering speech data input, and wherein the input box and the speech input control are approximately simultaneously displayed on a same interface, on a user interface for inputting text, a user may select a microphone icon to initiate speech recognition (P. 0022, Fig. 1) wherein an interface is displayed for receiving voice input including a prompt for the user to speak and a highlighted microphone icon indication that the voice input application is ready to listen with the microphone of the device (P. 0027, Fig. 3) and a text field that displays the transcription of the voice input (P. 0034, Fig. 4) It’s clear that the top portion of the user interface of Fig. 1 and 3 is the input box, while the microphone icon of Fig. 1 is the speech input control;
receiving speech data from the user in response to a speech input operation on a first speech input control, wherein the first speech input control is a speech input control selected by the user, in response to the user selecting the microphone icon, the system accepts the user’s voice input (P. 0022) and a text field displays the transcription of the voice input (P. 0034, Fig. 4), 
wherein the speech recording (popup window) is configured to prompt the user to perform speech input, the voice input window includes a prompt for the user to “speak now” (P. 0027, Fig. 3) The popup window has been added to Cuthbert by Kotler; and
the speech recording (popup window) comprises a third interface element indicating that the user does not input the speech data and a fourth interface element indicating that the user inputs the speech data, the microphone icon is highlighted to indicate that the voice input application is ready to listen with the microphone of the device (P. 0027, Fig. 3) the microphone icon is animated (e.g., with a pulse effect) and highlighted to create a visual indication that the language translation application is receiving voice input with a microphone of the user device (P. 0035, Fig. 4) While the voice input application is waiting for voice input, the microphone is highlighted, and when voice input application is receiving voice input, the microphone icon is animated (e.g. by a pulsing effect) and a ring is displayed around the microphone icon; the popup window has been added to Cuthbert by Kotler, 
converting the speech data into display content displayed in a first input box, wherein the first input box corresponds to the first speech input control, and displaying the display content in the first input box, a text field displays the transcription of the voice input (P. 0034, Fig. 4).

Cuthbert does not disclose displaying a speech recording popup window, as disclosed in the claims.  However, in the same field of invention, Kotler discloses to access audio/video control operations displayed as a graphical indictor that appears as a speaker (P. 0036) a user taps a launcher indicator (P. 0038) and a context based menu appears in the user interface (P. 0039, Fig. 4) for accepting voice input (P. 0053).  Therefore, considering the teachings of Cuthbert and Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying a speech recording popup window with the teachings of Cuthbert.  One would have been motivated to combine displaying a speech recording popup window with the teachings of Cuthbert in order to allow the user to have access to the speech control while simultaneously adding content in the first box so the user will have an unobstructed view of and access to both the content and the speech control.

Cuthbert does not disclose wherein the first speech input control is displayed in the first input box and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box, as disclosed in the claims.  However, Kotler discloses a launcher indicator for activating and executing menu functions (P. 0005) wherein the indicator may be moved based on changes in displayed content and available display space using positioning logic (P. 0030) for example, the launcher indicator may be moved if text is added to the content (P. 0031, Fig. 2B) wherein the launcher indicator includes a speaker icon to indicate audio/video controls (P. 0036).  Therefore, considering the teachings of Cuthbert and Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the first speech input control is displayed in the first input box and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box with the teachings of Cuthbert and Kotler.  One would have been motivated to combine wherein the first speech input control is displayed in the first input box and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box with the teachings of Cuthbert and Kotler in order to allow the user to have access to the speech control while simultaneously adding content in the first box so the user will have an unobstructed view of and access to both the content and the speech control.

Claim 2. Cuthbert and Kotler disclose the method according to claim 1, and Kotler further discloses a user selects a section of text and then a context menu is displayed based on some input, such as tapping on the selection (P. 0028) While the selected text is not exactly the same as the input window of Cuthbert, the selected text is selected for input before the context menu, which may include audio commands, is displayed, and this is analogous to the claimed operation of displaying the input box, and detecting whether the input box is displayed and then displaying the speech input control.  Therefore, considering the teachings of Cuthbert and Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displaying an input box and a speech input control comprises: displaying the input box; detecting whether the input box is displayed; and displaying the speech input control in a case where the input box is displayed with the teachings of Cuthbert and Kotler.  One would have been motivated to combine the displaying an input box and a speech input control comprises: displaying the input box; detecting whether the input box is displayed; and displaying the speech input control in a case where the input box is displayed with the teachings of Cuthbert and Kotler in order to allow Cuthbert to be more efficient and user friendly by displaying the audio input command microphone icon only when the user is ready to use the audio input function.

Claim 3. Cuthbert and Kotler disclose the method according to claim 1, and Kotler further discloses a user selects a section of text and then a context menu is displayed based on some input, such as pressing a context menu key on the keyboard (P. 0037) While the selected text is not exactly the same as the input window of Cuthbert, the selected text is selected for input before the context menu, which may include audio commands, is displayed, and this is analogous to the claimed operation of displaying the input box, and detecting whether the input box is displayed and then displaying the speech input control.  Therefore, considering the teachings of Cuthbert and Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displaying an input box and a speech input control comprises: displaying the input box; and displaying the speech input control in response to a triggering operation of the user on a shortcut key, wherein the shortcut key is associated with the speech input control with the teachings of Cuthbert and Kotler.  One would have been motivated to combine the displaying an input box and a speech input control comprises: displaying the input box; and displaying the speech input control in response to a triggering operation of the user on a shortcut key, wherein the shortcut key is associated with the speech input control with the teachings of Cuthbert and Kotler in order to allow Cuthbert to be more flexible by providing the user with known activation mechanisms to launch the voice input and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 4, 5. canceled.

Claim 6. Cuthbert and Kotler disclose the method according to claim 1, and Cuthbert further discloses a presentation of the speech input control comprises a speech bubble, a loudspeaker or a microphone, on a user interface for inputting text, a user may select a microphone icon to initiate speech recognition (P. 0022, Fig. 1).

Claim(s) 10, 11, 12 is/are directed to device (for inputting content in an input box, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 3 and is/are rejected with the same rationale.

Claim 13. Canceled.

Claim(s) 16 is/are directed to non-transitory computer readable medium (storing a computer program, wherein the computer program, when executed by a processor, cause the processor to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 19-22. Canceled.

Claim(s) 7, 8, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert et al. (US 2015/0134322 A1) in view of Kotler et al. (US 2013/0019172 A1) and further in view of Singh (US 2016/0042359 A1).

Claim 7. Cuthbert and Kotler disclose the method according to claim 1, but do not disclose the converting the speech data into display content displayable in the first input box comprises: converting the speech data to obtain a conversion result; and modifying the conversion result based on a semantic analysis on the conversion result and determining the modified conversion result as the display content displayable in the first input box, as disclosed in the claims.  However, in the same field of invention, Singh discloses converting voice data to textual format using speech recognition (P. 0023) creating a text transcript of a voice input (P. 0035) using semantic analysis on the text data to correct semantic similarities in one or any combination of different languages and thereby facilitate in correction of corresponding scores and detects the misplacement of similar words and corrects the word usage (P. 0061).  Therefore, considering the teachings of Cuthbert, Kotler and Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the converting the speech data into display content displayable in the first input box comprises: converting the speech data to obtain a conversion result; and modifying the conversion result based on a semantic analysis on the conversion result and determining the modified conversion result as the display content displayable in the first input box with the teachings of Cuthbert and Kotler.  One would have been motivated to combine the converting the speech data into display content displayable in the first input box comprises: converting the speech data to obtain a conversion result; and modifying the conversion result based on a semantic analysis on the conversion result and determining the modified conversion result as the display content displayable in the first input box with the teachings of Cuthbert and Kotler in order to ensure correct semantical interpretation of a user’s speech input where there are similarities in the possible output.

Claim 8. Cuthbert, Kotler and Singh disclose the method according to claim 7, and Singh discloses converting voice data to textual format using speech recognition (P. 0023) creating a text transcript of a voice input (P. 0035) using semantic analysis on the text data to correct semantic similarities in one or any combination of different languages and thereby facilitate in correction of corresponding scores and detects the misplacement of similar words and corrects the word usage (P. 0061).  Therefore, considering the teachings of Cuthbert, Kotler and Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the determining the modified conversion result as the display content displayable in the first input box comprises: displaying the modified conversion result; and determining the conversion result selected by the user from a plurality of modified conversion results in response to a selection operation of the user for the modified conversion results and determining the conversion result selected by the user as the display content displayable in the first input box, wherein the plurality of modified conversion results have similar pronunciations, and, the plurality of modified conversion results are search results obtained through an intelligent search with the teachings of Cuthbert, Kotler and Singh.  One would have been motivated to combine wherein the determining the modified conversion result as the display content displayable in the first input box comprises: displaying the modified conversion result; and determining the conversion result selected by the user from a plurality of modified conversion results in response to a selection operation of the user for the modified conversion results and determining the conversion result selected by the user as the display content displayable in the first input box, wherein the plurality of modified conversion results have similar pronunciations, and, the plurality of modified conversion results are search results obtained through an intelligent search with the teachings of Cuthbert, Kotler and Singh in order to ensure correct semantical interpretation of a user’s speech input where there are similarities in the possible output.

Claim(s) 14, 15 is/are directed to device (for inputting content in an input box, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Claim(s) 17, 18 is/are directed to non-transitory computer readable medium (storing a computer program, wherein the computer program, when executed by a processor, cause the processor to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert et al. (US 2015/0134322 A1) in view of Kotler et al. (US 2013/0019172 A1)  and further in view of Disano et al. (US 2016/0077793 A1).

Claim 9. Cuthbert and Kotler disclose the method according to claim 1, but do not disclose the displaying the display content in the first input box comprises: detecting whether other display content exists in the first input box when the user inputs the speech data; and substituting the display content for the other display content in a case where the other display content exists in the first input box, as disclosed in the claims.  However, in the same field of invention, Disano discloses converting voice data to textual format using speech recognition (P. 0023) creating a text transcript of a voice input (P. 0035) using semantic analysis on the text data to correct semantic similarities in one or any combination of different languages and thereby facilitate in correction of corresponding scores and detects the misplacement of similar words and corrects the word usage (P. 0061).  Therefore, considering the teachings of Cuthbert, Kotler and Disano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displaying the display content in the first input box comprises: detecting whether other display content exists in the first input box when the user inputs the speech data; and substituting the display content for the other display content in a case where the other display content exists in the first input box with the teachings of Cuthbert and Kotler.  One would have been motivated to combine the displaying the display content in the first input box comprises: detecting whether other display content exists in the first input box when the user inputs the speech data; and substituting the display content for the other display content in a case where the other display content exists in the first input box with the teachings of Cuthbert and Kotler in order to provide a user with a convenient method of allowing a user to begin a new session by reducing the number of actions that a user must take to begin the new session by automatically replacing text from a prior session with text of a the new session.

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. 
The applicant argues:
In contrast, claim 1 recites "displaying a speech recording popup window ... in response to a speech input operation on a first speech input control ... wherein the speech recording popup window comprises a third interface element indicating that the user does not input the speech data and a fourth interface element indicating that the user inputs the speech data." (Emphasis added). Claim 1's speech input control, third interface element, and fourth interface element are three different elements. Cuthbert has only one element - the microphone icon although it can be highlighted or animated. Cuthbert cannot rely on the same element to meet three different claimed elements. To do so would read limitations out of the claim and is legally improper. See Lantech, Inc. v. Keip Machine Co., 32 F.3d 542 (Fed. Cir. 1994) (in infringement context, a single conveyor held to not meet claim element requiring at least two conveyors). 

The Office acknowledges that Cuthbert does not disclose "displaying a speech recording popup window" and "wherein the first speech input control is displayed in the first input box and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box" as recited in claim 1. Office Action, at 5- 6. Rather, the Office turns to Kotler. 

To Applicant's best understanding, the Office appears to contend that Kotler's context based menu corresponds to the claimed speech recording popup window. Office Action, at 5-6. Applicant respectfully disagrees. Kolter discloses displaying a context based menu upon selecting a launcher indicator. Kolter, at [0038] - [0039]. Kolter's context based menu is a menu, rather than a speech recording popup window as claimed. Even assuming that Cuthbert and Kotler are combinable - a point not conceded, a combination of Cuthbert and Kotler would at best arrive at a menu popup window overlaid on Cuthbert's language translation application. But that is not what Applicant claims. 

As presented in the previous response filed on May 20, 2021, Applicant submitted again that Kolter does not disclose "wherein the first speech input control is displayed in the first input box and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box" as recited in claim 1. (Emphasis added).

As acknowledged by the Office, Kolter does not disclose a first input box as claimed. See Office Action, at 16. Inasmuch as Kolter does not disclose the claimed first input box, Kolter does not meet the limitations as noted above.



As previously noted in the examiner’s response to Applicant’s arguments, the claims are directed to displaying a speech recording popup window with a third interface element and a fourth interface element, wherein the third interface element indicates that the user does not input the speech data and the fourth interface element indicates that the user inputs the speech data.  This functionality is demonstrated by Applicant’s Figures 4 and 5.  The third interface element is represented by the straight line and the fourth interface element is the wavy line, both displayed in the box representing the speech recording popup window.  
As previously presented in the examiner’s response to Applicant’s arguments, Cuthbert discloses a user interface (UI) wherein a user may enter text.  The UI includes a plurality of icons for selecting the mode of communication desired by the user, including a microphone icon.  The user interface includes a text area where the input text is displayed.  The user may select the microphone icon to initiate speech input, at which point the microphone icons is highlighted to indicate that the input interface is waiting for the user to begin speaking, which is analogous to the claimed third interface element, and the interface displays a prompt “Speak now” to the user to inform the user that the input interface is able to accept speech input.  When the user begins the speak, the speaker is animated and a circle interface element is displayed around the microphone icon, which is analogous to the claimed fourth interface element.  However, Cuthbert does not disclose displaying a speech recording popup window, and wherein the first speech input control is displayed in the first input box and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box.  Kotler was previously used to reject these limitations.  While Kotler does not disclose a text input box in the same way as claimed, Kotler does disclose that a user is able to select a range of text.  Upon selection of the range of text, a launcher indicator is displayed that the user may select to display a context menu for selection commands to apply to the selected text.  The launcher indicator may take the form of a speaker for commands associated with audio/video control options.  The launcher icon may move or otherwise be positioned with respect to modifications to the displayed text.  Kotler was combined with Cuthbert for the limitations of displaying the highlighted and animated microphone of Cuthbert in popup form and to move the microphone popup in response to changing text in the text input window.  
Therefore, the examiner is not persuaded and maintains his previous response to Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/18/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177